Moore, J.
The plaintiff brought suit to recover the válue of railroad ties which he claims to have sold and delivered to the defendant. It was the, claim of defendant that it had a contract with one Ruonawara to deliver to it ties, that afterwards this contract was assigned by Ruonawara to S. Juntilla & Co., that the ties involved in this controversy were delivered under the contract so assigned, that bills were rendered therefor in the name of S. Juntilla & Co., that payments thereon were made for a large amount, and that afterwards it was found that *619some of the ties were out by trespass from the land of one Ryan, for which ties the defendant paid Ryan $375, which payment, added to the previous payment, overpaid Juntilla & Co. The circuit judge directed a verdict for defendant.
It was the claim of the plaintiff that the ties for which suit was brought were not delivered under the Ruonawara contract which was assigned to Juntilla & Co., but that the plaintiff alone was interested in the ties for which suit was brought. We think this presented a question of fact which should have been submitted to the jury.
Judgment is reversed, and new trial ordered.
McAlvay, Blair, Montgomery, and Ostrander, JJ., concurred with Moore, J.